

This Note has not been registered under the Securities Act of 1933 (the
"Securities Act"), or under the provisions of any applicable state securities
laws, but has been acquired by the registered holder hereof for purposes of
investment and in reliance on statutory exemptions under the Securities Act, and
under any applicable state securities laws.  This Note may not be sold, pledged,
transferred or assigned except in a transaction which is exempt under provisions
of the Securities Act and any applicable state securities laws or pursuant to an
effective registration statement; and in the case of an exemption, only if the
Company has received an opinion of counsel satisfactory to the Company that such
transaction does not require registration of this Note.


Iron Eagle Group


December 31, 2009
$5,000



10% PROMISSORY NOTE


IRON EAGLE GROUP, a Nevada corporation (the "Company"), with offices located at
448 West 37th Street, Suite 9G, New York, NY 10018, for value received, hereby
promises to pay to Jason Shapiro, a resident of New York, NY or registered
assigns (the "Holder"), the principal sum of Five Thousand ($5,000)
Dollars.  Principal and Interest shall be due and payable to the Holder on June
30, 2010. Payment shall be made to the Holder by check delivered by hand to the
Holder.


Borrower may at any time or from time to time make a voluntary prepayment,
whether in full or in part, of this Note, without premium or penalty.


Borrower waives presentment for payment, notice of dishonor, protest and notice
of protest of this Note.


No delay or omission on the part of the holder in exercising any right hereunder
shall operate as a waiver of such right or of any right of such holder, nor
shall any delay, omission or waiver on any one occasion be deemed a bar to or
waiver of the same or any other right on any future occasion.


This Note shall be binding upon the undersigned and its successors and
assigns.  Any notice, demand or communication in respect of this Note shall be
validly given, or made on, the undersigned if in writing and delivered or sent
by registered mail, postage prepaid, addressed to the undersigned at the address
set forth above or any subsequent business address of the undersigned.


If any term or provision of this Note or the application thereof to any person
or circumstances shall, to any extent, be invalid or unenforceable, the
remainder of this Note or the application of such term or provision to persons
or circumstances other than those as to which it is held invalid or
unenforceable, shall not be affected thereby, and each such term and provision
of this Note shall be valid and be enforced to the fullest extent permitted by
law.

 
 

--------------------------------------------------------------------------------

 

This Agreement may not be modified, changed, supplemented or terminated, nor may
any obligations hereunder be waived, except by written instrument signed by the
party to be charged or by his agent duly authorized in writing or as otherwise
expressly permitted herein.  No extension of time for performance of any
obligation or act shall be deemed an extension of the time for performance of
any other obligation or act.



 
Iron Eagle Group
     
By:
   
Name:  Joel A. Shapiro
 
Title:  Founder and Owner of Iron Eagle Group

 
 
2

--------------------------------------------------------------------------------

 